1     JAMES R. McGUIRE (BAR NO. 189275)
      Email: JMcGuire@mofo.com
2     LAUREN L. ERKER (BAR NO. 291019)
      Email: LErker@mofo.com
3     MORGAN D. MacBRIDE (BAR NO. 301248)
      Email: MMacBride@mofo.com
4     MORRISON & FOERSTER LLP
      425 Market Street
5     San Francisco, California 94105-2482
      Telephone: 415.268.7000
6     Facsimile: 415.268.7522
7     SYLVIA RIVERA (CA SBN 223203)
      Email: SRivera@mofo.com
8     MORRISON & FOERSTER LLP
      707 Wilshire Boulevard
9     Los Angeles, California 90017-3543
      Telephone: (213) 892-5200
10    Facsimile: (213) 892-5454
11    Attorneys for Defendant
      TARGET CORPORATION
12
13                     UNITED STATES DISTRICT COURT
14                   SOUTHERN DISTRICT OF CALIFORNIA
15
16    JAMES WALTERS, an individual,        Case No. 3:16-cv-1678-L-MDD
17                     Plaintiff,
                                           TARGET CORPORATION’S
18            v.                           STATEMENT OF NON-
                                           OPPOSITION TO
19    TARGET CORP.,                        PLAINTIFFS’ MOTION FOR
                                           PRELIMINARY APPROVAL
20                     Defendant.          OF CLASS SETTLEMENT
                                           AND FOR CERTIFICATION
21                                         OF SETTLEMENT CLASS
22                                         Judge: Hon. M. James Lorenz
                                           Courtroom: 5B
23                                         Hearing: July 29, 2019

24                                         No Oral Argument Unless
                                           Requested By the Court
25
26
27
28
                                                TARGET’S STATEMENT OF NON-OPPOSITION
                                                                  CASE NO. 16CV1678
     sf-4045531
1                         STATEMENT OF NON-OPPOSITION
2           Defendant Target Corporation submits this Statement of Non-Opposition to
3    inform the Court that it does not oppose Plaintiffs’ motion, filed on June 19, 2019,
4    for an order granting preliminary approval.
5
      Dated: July 15, 2019            MORRISON & FOERSTER LLP
6
7                                     By:    /s/ James R. McGuire
                                             James R. McGuire
8
                                             Attorneys for Defendant
9                                            TARGET CORPORATION
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                           TARGET’S STATEMENT OF NON-OPPOSITION
                                             1                               CASE NO. 16CV1678
     sf-4045531
